DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11081265 and copending Application No. 16/465397 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims 
	Claim 1-2 are amended. Claims 1-4 are pending. 
Status of Previous Rejections
The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment.
The rejections of Claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by JP’496 (JP2008-133496A, IDS dated 05/30/2019, hereinafter “JP’496”) have been withdrawn in view of the amendment and argument.
The rejections of Claims 1-4 under 35 U.S.C. 103 as unpatentable over JP’496 (JP2008-133496A, IDS dated 05/30/2019, hereinafter “JP’496”) have been withdrawn in view of the amendment and argument.
The rejections of Claims 1 and 3-4 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as unpatentable over JP’496 (JP2008-133496A, IDS dated 05/30/2019, hereinafter “JP’496”), and further in view of Huang (J Appl. Phys., 1993, Vol. 73, Page 5902-5904).
Regarding claims 1-2, JP’496 teaches a permanent magnet with a composition by atomic percent comprising: 10-40 at% R (R can be Sm), 0.1-5 at% C, and the balance being Fe or Fe+Co (claims 1-5; [0004] to [0008]), which overlaps the R content in claim 1 and the C content recited in claims 1 and 2 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I. JP’496 discloses that the magnet has Sm5Fe17 main phase structure (claims 1-5; [0004] to [0007]), which meets the limitation that the magnet comprises a main phase with Nd5Fe17 crystal structure as recited in claim 1. 
JP’496 discloses that a sintered magnet can be made from the alloy. JP’496 is silent on the processing conditions for making a sintered magnet. Huang teaches a method of making a sintered magnet having the same structure as the magnet of JP’496 (Abstract). Huang discloses when the sintering temperature is 750 ºC and the sintering time is 24 h, the magnet has 5:17 main phase and the magnet has high coercivity (Page 5903, right column, last paragraph; Page 5904, left column, 1st and 2nd paragraphs). Thus, it would be obvious to one of ordinary skill in the art to make a sintered magnet at sintering temperature of 750 ºC and sintering time of 24 h as taught by Huang in the process of JP’496 in order to make a magnet having high coercivity as disclosed by Huang.
JP’496 in view of Huang does not explicitly disclose the composition of R and C in grain boundary phase as compared to the main phase. However, in view of the fact prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,886,044 and further in view of Huang (J Appl. Phys., 1993, Vol. 73, Page 5902-5904).

Claims 1-10 of US 10,886,044 disclose that a sintered magnet can be made from the alloy. Claims 1-10 of US 10,886,044 are silent on the processing conditions for making a sintered magnet. Huang teaches a method of making a sintered magnet having the same structure as the magnet of JP’496 (Abstract). Huang discloses when the sintering temperature is 750 ºC and the sintering time is 24 h, the magnet has 5:17 main phase and the magnet has high coercivity (Page 5903, right column, last paragraph; Page 5904, left column, 1st and 2nd paragraphs). Thus, it would be obvious to one of ordinary skill in the art to make a sintered magnet at sintering temperature of 750 ºC and sintering time of 24h as taught by Huang in the process of making the magnet disclosed by Claims 1-10 of US 10,886,044 in order to make a magnet having high coercivity as disclosed by Huang.
Claims 1-10 of US 10,886,044 in view of Huang do not explicitly disclose the composition of R and C in grain boundary phase as compared to the main phase. However, in view of the fact that claims 1-10 of US 10,886,044 in view of Huang teach a magnet composition that meet the recited composition in the instant claims and the magnet is sintered under sintering time that is longer than the grain boundary forming time disclosed by instant Specification (5 minutes sintering plus 60 minutes heat treatment), one of ordinary skill in the art would expect the magnet disclosed by claims 1-10 of US 10,886,044 in view of Huang to meet the recited grain boundary composition as compared to the main phase composition in instant claim 1. “Where the claimed and prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that JP '496 is completely silent with respect to any method for producing a sintered magnet, and does not teach or suggest anything about obtaining a sintered magnet by pulverizing the alloy, followed by molding and sintering. JP '496 is also silent with respect to heat treatment after sintering.
In response, as set forth above, in view of the fact that JP’496 in view of Huang teaches a magnet composition that meet the recited composition in the instant claims and the magnet is sintered under sintering time that is longer than the grain boundary forming time disclosed by instant Specification (5 minutes sintering plus 60 minutes heat treatment), one of ordinary skill in the art would expect the magnet disclosed by JP’496 in view of Huang to meet the recited grain boundary composition as compared to the main phase composition in instant claim 1. “Where the claimed and prior art products prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Second, the applicants argued that US’044 is silent with respect to heat treatment after sintering.
In response, US’044 in view of Huang teach a sintering time that is 24 hours and longer than the grain boundary forming time disclosed by instant Specification (5 minutes sintering plus 60 minutes heat treatment), one of ordinary skill in the art would expect the magnet disclosed by US’044 in view of Huang to meet the recited grain boundary composition as compared to the main phase composition in instant claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.